Bell, Chief Judge.
Plaintiff brought this trover suit in the superior court on January 31, 1974 and defendants answered and counterclaimed. The trial court granted plaintiff a continuance of the case to the January 1975 term. On September 9,1974, the continuance notwithstanding, the case was called for trial and dismissed as neither party appeared. On February 11,1975, an order was entered by the superior court stating that the case was dismissed through error and was ordered reinstated. The superior court also ordered the transfer of the case to the State Court of Cherokee County. Plaintiff filed a motion in the superior court asking that the order of February 11 be set aside. The motion was denied and no appeal was taken from this judgment. Plaintiff then filed a motion in the State Court of Cherokee County asking that court to set aside the order of the superior court of February 11,1975. The state court denied this motion and it is from this order of denial that this appeal has been taken. Held:
1. The judgment from which this appeal is taken is a void order as the trial court had no jurisdiction. This void order is an appealable judgment and the motion to dismiss the appeal is denied. Darden v. Ravan, 232 Ga. 756 (208 SE2d 846).
2. We know of no authority and none has been cited for the transfer of this suit from the Superior Court to the State Court of Cherokee County. The State Court of Cherokee County has never validly acquired jurisdiction. As it had no jurisdiction, the entry of the order denying plaintiffs motion was void and nugatory. Tallant v. Tallant, 227 Ga. 26 (2) (178 SE2d 887); Showalter v. Sandlin, 229 Ga. 405 (2) (191 SE2d 828).

Judgment reversed.


Clark and Stolz, JJ., concur.

Argued July 12, 1976
Decided September 8, 1976.
J. Dan Baer, Jr., for appellant.
Thomas A. Roach, for appellees.